DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 2/16/2021.
Claims 1, 3-7, 9, and 13-15 are pending. Claims 1, 6, and 7 are independent. Claims 14-15 are newly added.
The previous rejection of claims 1, 3-7, 9, and 13 under and 35 USC § 103 have been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-7, 9, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamon (US2013/0246906) in view of Tamiya (US2011/0270862) and Lue (US2004/0148571).



storing a storage representation of the binary-coded index document in a working memory of the device (Hamon para[0047], device stores binary-coded page DOM);
storing the binary-coded structure document in a background storage unit assigned to the device (Hamon para[0048], content associated with DOM stored on server); and 
carrying out  processing operations by at least one processing process by accessing the storage representation of the binary-coded index document via an object interface, wherein fragments of the binary- coded structure document are loaded into the working memory by the object interface as required (Hamon para[0048], request section of content associated with DOM).  
Hamon does not explicitly disclose wherein the binary-coded index document and the binary-coded structure document are derived from a same structure document, wherein the binary-coded structure document is based on the structure document compiled in a text-based description language, wherein the binary-coded index document is based on a structural subset of the structure document, and wherein the binary-coded index document, the binary coded structure document, or both the binary-coded index document and  the binary-coded structure document exist in an Efficient-XML-Interchange-Format. 
However Tamiya substantially discloses wherein the binary-coded index document and the binary-coded structure document are derived from a same structure document, wherein the binary-coded structure document is based on the structure document compiled in a text-based description language, wherein the binary-coded index document is based on a structural subset of the structure document, and wherein the binary-coded index document, the binary coded structure document, or both the binary-coded index document and  the binary-coded structure document exist in an Efficient-XML-Interchange-Format (Tamiya para[0039]–[0040], stores 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the binary representation of Hamon with the indexing method of Tamiya in order to implement higher-speed searching (Tamiya para[0008]). 
Hamon does not explicitly disclose wherein the binary-coded index document contains only a binary representation of a bare hierarchical data structure of elements defined in structural blocks of the structure document (Lue fig 41. para[0015] and [0145], sends minimum set of simplified html structure to mobile terminal to navigate structural blocks (partitions) of the structure document).
However Lue substantially discloses wherein the binary-coded index document contains only a binary representation of a bare hierarchical data structure of elements defined in structural blocks of the structure document (Lue fig 41. para[0015] and [0145], sends minimum set of simplified html structure to mobile terminal to navigate structural blocks (partitions) of the structure document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the binary representation of Hamon with the partitioning method of Lue in order to adapt content to the constraints of mobile devices (Lue para[0006]).

In regards to claim 3, Hamon as modified by Tamiya and Lue substantially discloses the method of claim 1, wherein the text-based description language is an extensible markup language (Hamon para[0023]).  

In regards to claim 4, Hamon as modified by Tamiya and Lue substantially discloses the method of claim 1, wherein, in the binary-coded index document, elements are included which Hamon para[0059]).  

In regards to claim 5, Hamon as modified by Tamiya and Lue substantially discloses the method of claim 1, wherein, in the binary-coded index document, elements are excluded based on an identifier of a corresponding element in the binary-coded index document (Hamon para[0026]), and 
wherein the elements are extracted from the binary-coded structure document by the object interface as required and loaded into the working memory (Hamon para[0053]).

Claims 6 recites substantially similar limitations to claim 1. Thus, claim 6 is rejected along the same rationale as claim 1.

  Claims 7 recites substantially similar limitations to claim 1. Thus, claim 7 is rejected along the same rationale as claim 1.

In regards to claim 9, Hamon as modified by Tamiya and Lue substantially discloses the method of claim 3, wherein, in the binary-coded index document, elements are included which are directly accessible for processing operations in the binary-coded index document based on an identifier of a corresponding element in the structure document (Hamon para[0059]).  

In regards to claim 13, Hamon as modified by Tamiya and Lue substantially discloses the method of claim 3, wherein, in the binary-coded index document elements are excluded based on an identifier of a corresponding element in the binary-coded index document (Hamon para[0026]), and 
Hamon para[0053]).  

In regards to claim 14, Hamon as modified by Tamiya and Lue substantially discloses the method of claim 1, wherein the object interface initially only holds structure information provided in the binary-coded index document (Lue para[0145]), and
Wherein the object interface loads parts of the binary-coded structure document as necessary with aid of the structure information provided in the binary-coded index document (Lue para[0145]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the binary representation of Hamon with the partitioning method of Lue in order to adapt content to the constraints of mobile devices (Lue para[0006]).

In regards to claim 15, Hamon as modified by Tamiya and Lue substantially discloses the method of claim 1, wherein the binary coded structure document comprises index jump labels that enable a random access to each element (Lue et al. fig. 41 para[0143]-[0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the binary representation of Hamon with the partitioning method of Lue in order to adapt content to the constraints of mobile devices (Lue para[0006]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 9, and 13 have been considered but are moot because the arguments do not apply the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178